UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the Month of November 2010 CAMTEK LTD. (Translation of Registrant’s Name into English) Ramat Gavriel Industrial Zone P.O. Box 544 Migdal Haemek 23150 ISRAEL (Address of Principal Corporate Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-FxForm 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities and Exchange Act of 1934. YesoNo x SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CAMTEK LTD. (Registrant) By: /s/Mira Rosenzweig, Mira Rosenzweig, Chief Financial Officer Dated: November 30, 2010 The Company’s parent Company, Priortech Ltd. (“Priortech”), which is a publicly traded company on the Tel-Aviv Stock Exchange, is required to implement, as of January 1, 2007, Accounting Standard No. 30 of the Israel Accounting Standard Board (the “Standard”). Details regarding the Standard and its implementation, as reflected on Priortech’s consolidated statements for the years 2007, 2008, 2009 and for the six-month period ending June 30, 2010, were given in the Company’s previous reports concerning the Standard. The net amount of capitalized development expenses reflected on Priotech’s consolidated statements for the nine month period ended September 30, 2010 is US$2,269 thousands. Another item of disclosure on Priortech’s reports reflects the fact that on September 30, 2010, Camtek was engaged in hedging transactions in US Dollars on the NIS exchange rate. The open hedging transactions as of September 30, 2010, are displayed in the following table: Base Deal Type Expiry Trade Date Market Rate Market Value Amt. Date (USD) -200,000 Bought Eu.Opt 27/10/2010 28/04/2010 Sold Eu.Opt 27/10/2010 28/04/2010 -79 -200,000 Bought Eu.Opt 27/10/2010 06/05/2010 Sold Eu.Opt 27/10/2010 06/05/2010 -22 -300,000 Bought Eu.Opt 27/10/2010 25/02/2010 Sold Eu.Opt 27/10/2010 25/02/2010 -67 -300,000 Bought Eu.Opt 27/10/2010 08/06/2010 Sold Eu.Opt 27/10/2010 08/06/2010 -8 -300,000 Bought Eu.Opt 24/11/2010 25/02/2010 Sold Eu.Opt 24/11/2010 25/02/2010 -187 -200,000 Bought Eu.Opt 24/11/2010 28/04/2010 Sold Eu.Opt 24/11/2010 28/04/2010 -192 -200,000 Bought Eu.Opt 24/11/2010 06/05/2010 Sold Eu.Opt 24/11/2010 06/05/2010 -83 -300,000 Bought Eu.Opt 24/11/2010 08/06/2010 Sold Eu.Opt 24/11/2010 08/06/2010 -49 -300,000 Bought Eu.Opt 29/12/2010 25/02/2010 -200,000 Bought Eu.Opt 29/12/2010 28/04/2010 Sold Eu.Opt 29/12/2010 28/04/2010 -447 -200,000 Bought Eu.Opt 29/12/2010 06/05/2010 Sold Eu.Opt 29/12/2010 06/05/2010 -287 -300,000 Bought Eu.Opt 29/12/2010 08/06/2010 Sold Eu.Opt 29/12/2010 08/06/2010 -259 Sold Eu.Opt 29/12/2010 25/02/2010 -496 -300,000 Bought Eu.Opt 27/01/2011 08/06/2010 Sold Eu.Opt 27/01/2011 08/06/2010 -505 -400,000 Bought Eu.Opt 27/01/2011 07/07/2010 Sold Eu.Opt 27/01/2011 07/07/2010 -567 Sold Eu.Opt 24/02/2011 08/06/2010 -747 Sold Eu.Opt 24/02/2011 07/07/2010 -856 -400,000 Bought Eu.Opt 24/02/2011 07/07/2010 -300,000 Bought Eu.Opt 24/02/2011 08/06/2010 Sold Eu.Opt 29/03/2011 07/07/2010 -1,255 Sold Eu.Opt 29/03/2011 08/06/2010 -1,069 -300,000 Bought Eu.Opt 29/03/2011 08/06/2010 -400,000 Bought Eu.Opt 29/03/2011 07/07/2010 Sold Eu.Opt 27/04/2011 07/07/2010 -1,620 -400,000 Bought Eu.Opt 27/04/2011 07/07/2010 -400,000 Bought Eu.Opt 26/05/2011 07/07/2010 Sold Eu.Opt 26/05/2011 07/07/2010 -2,000 Sold Eu.Opt 28/06/2011 07/07/2010 -2,432 -400,000 Bought Eu.Opt 28/06/2011 07/07/2010
